Title: From Thomas Jefferson to Abraham Baldwin, 13 July 1801
From: Jefferson, Thomas
To: Baldwin, Abraham


               
                  Dear Sir
                  Washington July 13. 1801.
               
               Having determined that our negociations with the Chickasaws, Chocktaws, Cherokees & Creeks should be conducted by the same Commissioners, going a circuit for that purpose, & that Davie, Wilkinson & Hawkins should be the Commissioners, we were obliged to postpone the commencement on account of the necessary absence of Genl. Wilkinson in the Northwest. the instructions however and every thing else necessary with the three first nations are now dispatched, and as to the last we take time while the Commissioners are proceeding with the former. it appears to me that the treaty with the Creeks may perhaps connect itself advantageously with the negociation between the US. & Georgia: and for that reason I hazard some thoughts to you in confidence to use them for the benefit of a settlement but not in my name. as to the claim of Georgia to the lands West of the Chatahooche & South of Yazoo, you doubtless think little of it. North of the mouth of Yazoo, as far as I have seen of the subject it stands nearly on similar ground with the Western claims which were ceded by Virginia, N. Carolina &c . at the same time I must say that no circumstance having ever yet obliged me to look into the subject but in a very general way I have not an accurate acquaintance with it. you are sensible that the demand of a large sum of money for the cession of what it is impracticable for you to keep, is so novel that it must produce difficulty. what would you think of our repurchasing the Talassee county for you in consideration of your cession of all right to country West of the Chatahouche? it occurs to me that this would be a pleasing thing to your state, and the citizens of the US. might be reconciled to this purchase by a proper statement of the circumstances which have attended the business of the Talassee county, and which fairly give the state of Georgia some claim on the Union. I suggest this thought merely as an expedient to get over a business which I fear may be very difficult to settle on any regular principles. I have not permitted myself to look into the merits of the claim on either side, thinking it better to refer that till the progress of the business shall render it necessary. no importance therefore is to be given to my having suggested this. if it appears a negociable thing to yourself, I wish you to suggest it to your collegues, as from yourself, and if approved by them, to make us the proposition. be so good as to give me your own sentiments first, & those of your collegues when you shall have obtained them, and with as little delay as the case will admit, as it may have an important influence in shaping the objects of our treaty with the Creeks.
               Your favor of May 1. came safely to hand, and was recieved as one of the most friendly offices you could render me. in the mean time I had written to Genl. Jackson on the subject and postpone the appointment in expectation of his answer; on a view of which & of your letter the appointment will be made. but as we are preparing materials which will immensely strengthen the reasons for repealing at least the late additions to the judiciary system, if not for simplifying the old part, & making it’s expense bear a more reasonable proportion to the business they have to do. but the distance & dangers of the post, forbid me to enlarge on this or any confidential subject. accept assurances of my sincere esteem & high respect.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. since writing the above we have recieved Genl. Davie’s resignation of his appointment. probably we shall name Genl. Pickens in his place. Mr. Madison & myself will pass August & September at home. this for your government in directing your letters to me. mr Robert Smith, brother of Genl. Saml. has accepted the Secretaryship of the Navy.
               
            